Order entered December 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00433-CV

LSC TOWERS, LLC AND LOVELL FAMILY LIMITED PARTNERSHIP,
                       Appellants

                                           V.

 LG PRESTON CAMPBELL, LLC, LEON CAPITAL GROUP, LLC, AND
              LG ACQUISITIONS, LLC, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-07734

                                      ORDER

      Before the Court is appellees’ December 21, 2020 second unopposed motion

to extend time to file their brief. We GRANT the motion and ORDER the brief

be filed no later than January 22, 2021.


                                                /s/   KEN MOLBERG
                                                      JUSTICE